DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 1/25/2022
The approved terminal disclaimer invalidates the previous Double Patenting rejections. Therefore those rejections from the previous Action are withdrawn and claims 31-47 are allowed.
The Amendments correct the previous informalities, and therefore the previous objections are withdrawn.
The Amendments significantly change the scope of the claims, overcoming the previous rejections over Stanton (US 8100407). After further consideration:
	Claims 48-57 are seen to be allowed over prior art; and
	Claims 58 and 60 are newly rejected over Cope (US 3244424), while claim 59 is newly rejected over Cope in view of Bassinger (US 6167959), as shown in the new rejections below.
	As Stanton has been withdrawn from rejections, the applicant’s arguments regarding the previous rejections have been considered but are moot as they do not apply to the current rejections.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 58 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (US 3244424).

Regarding claim 58, Cope (FIG 2) discloses “An apparatus, comprising: 
a component (26) configured for installation within a horizontal bore formed in a fluid end housing (bore where 26 resides in 14, “horizontal” interpreted as a matter of perspective as there are no vertical bores), in which the horizontal bore includes a tapered surface (at 32), the component comprising: 
a first section (bottom small diameter end-face of 26) joined to a second section (rest of 26, extending upward from first section) by a tapered section (tapered wall of 26 at 32), in which the tapered section is configured to engage the tapered surface of the horizontal bore (see FIG 2); in which the second section has a greater diameter than the first section (compare outer diameter at end-face and outer diameter where 26 is pointing); in which an internal seat (areas where 28, 30 reside) is formed within the second section (see FIG 2); and in which the second section has a first surface (at 36); 
in which the first and second sections define a central passage (through 26) configured to receive a plurality of packing seals (o-rings in 26), in which the plurality of packing seals engage the internal seat of the second section when installed within the component (see FIG 2); and in which the first surface of the second section is configured to abut a retainer (34) used to releasably hold the component within the horizontal bore (via screwing onto 14); and 
in which the component has a length greater than a length of the retainer (vertical dimension of 26 is larger than vertical dimension of 34, which is noticeable when comparing their top and bottom ends).”

Regarding claim 60, Cope (FIG 2) discloses “in which the retainer is configured to be attached to the housing using a fastening system (screw mechanism at 38).”


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cope in view of Bassinger (US 6167959).
Regarding claim 59, Cope is silent regarding “in which the first section of the component is configured to be engaged within an annular seal.”
	However, Bassinger (FIG 3) teaches a component 40 in a housing 18 analogous to Cope, where the smaller diameter end-face of the component 42 is engaged within a seal 30.
	Therefore it would have been obvious, at the time of filing, to modify the assembly of Cope to include an additional seal, such that the combination teaches “in which the first section of the component is configured to be engaged within an annular seal”, as taught by Bassinger, to provide additional sealing during replacement of other parts.

Allowable Subject Matter
Claims 31-57 are allowed.
The following is an examiner’s statement of reasons for allowance:
(Reiterated from the previous Action) Regarding claim 31, Stanton, the closest prior art of record, is silent regarding "a packing nut installed within the central opening of the retainer and configured to releasably hold the plurality of packing seals within the component" in the context of the claim.

Claims 32-47 are allowed by virtue of their dependency on claim 31.
Regarding claim 48, Stanton, the closest prior art of record, is silent regarding at least “in which the component has a length greater than a length of the retainer” in the context of the claim. Stanton FIG 13 clearly shows retainer 1110 being longer than component 1120.  
While Cope teaches this isolated feature in a different context (see claim 58 rejection), Cope is silent regarding numerous limitations in claim 48.
It would not be obvious to combine Stanton with Cope, as combining the references would warrant hindsight reasoning and likely alter key features in Stanton. 
Claims 48-57 are allowed by virtue of their dependency on claim 48.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753